48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Tyrone Hiawatha LEE, Petitioner-Appellant,v.Ron ANGELONE;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.Tyrone Hiawatha LEE, Petitioner-Appellant,v.Ron ANGELONE;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
Nos. 94-7145, 94-7404.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 9, 1995.

Tyrone Hiawatha Lee, appellant pro se.  Katherine P. Baldwin, Office of the Attorney General of Virginia, Richmond, VA, for appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals district court orders denying motions to reconsider denials of motions for default judgment and to remove a stay.  We dismiss these appeals for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We deny certificates of probable cause to appeal and dismiss these appeals as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED